DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 2/3/2022.  
Claims 1-4, 6-12 and 14-20 have been amended.  Claims 5 and 13 have been canceled.  
The 35 U.S.C. 101 rejection to claims 18-20 has been withdrawn due to the amendment to include “non-transitory”.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:  “to the first SRG” should be “to the second SRG”.  Appropriate correction is required.  The rogue AP is already a member of the first SRG.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 10 and 18 each recite “characterizing the intrusion as malicious based on a frequency of addition of the BSS of the second SRG to the first SRG”.  Support for this limitation can be found in [0057] of the originally submitted specification.  However, it is unclear to the Examiner what the “BSS of the second SRG” is being added to of the first SRG.  As explained by the Applicant, SRG is a spatial reuse group that has a membership.  Membership is binary, either you are a member or you are not a member.  The Examiner interprets “frequency of addition” under the plain language as how often the “BSS of the second SRG” is included in the “first SRG”.  
Is the “frequency of addition” the number of times the control frames include the “BSS of the second SRG” as part of the “first SRG”?  If that is the case, this step isn’t clear from the specification or the claims.  
Claims 2-4, 6-9, 11-12, 14-17, 19 and 20 are all rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement and correcting the deficiencies found in claims 1, 10 and 18.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 18 each recite “characterizing the intrusion as malicious based on a frequency of addition of the BSS of the second SRG to the first SRG”, however it is unclear to the Examiner how it is determined that “the BSS of the second SRG” has been added to the “first SRG”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-12, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patwardhan et al. (US-2020/0083969 hereinafter, Patwardhan).
	Regarding claim 1, Patwardhan teaches a method for use with an access point (Fig. 1 [106x]), the method comprising:
	inspecting control frames received from a first rogue AP in a first spatial reuse group (SRG) (Page 3 [0033] “competing APs”), wherein the AP is in a second SRG different from the first SRG; (Page 3 [0037] i.e. non-SRG of the SRG AP under consideration)
	detecting an intrusion by the first rogue AP in response to determining that the control frames from the first rogue AP include a basic service set (BSS) color of the second SRG; (Page 1 [0016], Fig. 2 [206] and Page 4 [0040])
	characterizing the intrusion by the first rogue AP as malicious based on a frequency of addition of the BSS of the second SRG to the first SRG; (The Examiner is interpreting this as being on the same channel/having the same BSS color, see Fig. 2 [206] and Page 3 [0032-0033] note: the 35 U.S.C. 112(a & b) rejections above, the clarity of this limitation is in question) and
	selecting a defensive posture for the AP based on characterizing the intrusion as malicious.  (Page 4 [0039-0040])
	Regarding claim 2, Patwardhan teaches wherein the AP inspects the control frames and determines that the control frames include the BSS color of the second SRG.  (Fig. 2 [206] and Page 3 [0032-0033])
	Regarding claim 3, Patwardhan teaches wherein a neighboring AP inspects the control frames and determines that the control frames include the BSS color of the second SRG.  (Page 5 [0049] i.e. edge AP)
	Regarding claim 7, Patwardhan teaches wherein selecting the defensive posture for the AP comprises:
	adding a BSS of the rogue AP to the second SRG; (Page 1 [0006], Page 3 [0032] and Page 4 [0040]) and
	adjusting an overlapping basic service set packet detect (OBSS/PD) threshold for the first SRG to be equal to an OBSS/PD threshold for the second SRG.  (Pages 1-2 [0018] and Page 4 [0040-0044])
	Regarding claim 9, Patwardhan teaches wherein characterizing the intrusion as malicious is further based on at least one of the following:
	a received signal strength indicator (RSSI) value of received frames from a basic service set (BSS) of the rogue AP;  (Page 3 [0035])
	a spatial reuse group overlapping basic service set packet detect minimum (SRG OBSS PD min) threshold value in the control frames;
	a SRG OBSS PD maximum (max) threshold value in the control frames;
	a channel load value corresponding to the BSS of the rogue AP; (Page 5 [0049]) and
an attack hops value representing a proximity of the AP to the rogue AP.  
Regarding claims 10 and 11, the limitations of claims 10 and 11 are rejected as being the same reasons set forth above in claims 1 and 2.  (Fig. 2 [200])
Regarding claim 12, the limitations of claim 12 are rejected as being the same reasons set forth above in claim 3.  note: the “wherein” clause is directed to a different apparatus than that in claim 10 and is accordingly, outside the scope of when determining the patentability of the AP.  
Regarding claims 15 and 17, the limitations of claims 15 and 17 are rejected as being the same reasons set forth above in claims 7 and 9.  
Regarding claims 18-20, the limitations of claims 18-20 are rejected as being the same reasons set forth above in claims 1, 2, 7 and 9.
 
Claim Rejections - 35 USC § 103












The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in view of Noh et al. (US-2020/0045637 hereinafter, Noh).
Regarding claim 4, Patwardhan teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein a sensor device inspects the control frames and determines that the control frames include the BSS color of the second SRG.  
In an analogous art, Noh teaches wherein a sensor device (Fig. 19A [STA3]) inspecting the control frames and determines that the control frames include the BSS color of the second SRG.  (Page 2 [0032] “a basic service set (BSS) color field of a frame may be used to detect early on whether a received frame is an inter-frame (e.g., originates from an overlapping-BSS (OBSS) associated with a different wireless network as that of a station (STA) detecting the received frame) or an intra-frame (e.g., originates from a BSS associated with a same wireless network as that of the STA detecting the received frame). An early detection procedure can thus provide the ability to determine whether a frame (e.g., an HE frame or a legacy frame) is an inter-frame or intra-frame”, Page 18 [0186] “STA3 may determine whether the frames from STA1 and STA2 are inter-BSS (or OBSS) frames based on color information” and Page 19 [0196])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Patwardhan after modifying it to incorporate the ability for a sensor device to inspect the control frames for the BSS color of Noh since the sensor device may be located closer to the rogue AP than the AP and be able to recognize interference problems sooner. 
Regarding claim 6, Patwardhan in view of Noh teaches wherein characterizing the intrusion as malicious is further based on at least one of the following:
a carrier frequency offset of the rogue AP;
a sampling frequency offset of the rogue AP;
a power amplifier characteristic of the rogue AP; (Noh Page 18 [0186] “2) SRP to adjust a transmit power at STA3”) and
an out-of-band power of the rogue AP.  
Regarding claim 14, the limitations of claim 14 are rejected as being the same reasons set forth above in claim 6.  














Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan as applied to claims 7 and 15 above, and further in view of Gubbi et al. (US-6,865,609).
Regarding claims 8 and 16, Patwardhan teaches the limitations of claims 7 and 15 above, but differs from the claimed invention by not explicitly reciting in response to determining that an intrusion by a second rogue AP is benign, changing BSS color or a channel of the AP.  
In an analogous art, Gubbi teaches a scheme for wireless local area networks (Abstract) that includes changing the channel when interference is detected.  (Col. 28 lines 27-44)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Patwardhan after modifying it to incorporate the ability to change a channel of an access point when interference is high of Gubbi since it enables always trying to operate on relatively free channels.  (Gubbi Col. 28 lines 36-38)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646